People v White (2018 NY Slip Op 06500)





People v White


2018 NY Slip Op 06500


Decided on October 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2018

Renwick, J.P., Gische, Kahn, Kern, Moulton, JJ.


7215 3532/14

[*1]The People of the State of New York,	 Respondent,
vJohn White, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert Mandelbaum, J. at plea; Larry R.C. Stephen, J. at sentencing), entered February 19, 2015, convicting defendant, upon his plea of guilty, of criminal mischief in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his claims relating to the court's imposition of a jail sentence after he violated the terms of his plea agreement. The combination of the court's oral colloquy with defendant concerning the waiver and the thorough written waiver that defendant signed after consulting with his attorney met or exceeded the requirements for a valid waiver (see People v Bryant, 28 NY3d 1094 [2016]). We have considered and rejected defendant's remaining arguments concerning the waiver.
Regardless of whether defendant made a valid waiver of his right to appeal, and regardless of whether the waiver applied to postplea sentencing enhancement issues, we find that, after sufficient inquiry, the court properly determined that defendant had violated his plea agreement and had thus forfeited the opportunity for a more lenient disposition (see People v Valencia, 3 NY3d 714 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2018
CLERK